DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-8		Pending
Prior Art Reference:
Pritchard		USPAP 2015/0023761 A1

Claim Objections
Claim 4 is objected to because of the following informalities:  claim states, “…wherein the base angle is between…”, Examiner believes it should state, “…wherein the body angle is between…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pritchard (USPAP 2015/0023761 A1).

Regarding claim 1, Pritchard discloses a fastener (abstract) comprising:
a generally cylindrical shank (23) having a central longitudinal axis (28), and
a driver (¶ [0018]; “head with a suitable means for applying relative rotation”) at a first end (fig. 1; 22, head end) of the shank (23), the shank (23) being tapered (24)  toward a second end (fig. 1; opposite 22) of the shank (23) opposite to the first end (fig. 1; 22, head end),
the shank (23) further having a thread (fig. 1; 23) extending outwardly from the shank (23), the thread (fig. 1; 23) encircling the shank (23) in a helical manner (fig. 1),
the thread (fig. 2) having a first side (45, 51) and a second side (45a, 51a) opposed to the first side (45, 51), the first (45, 51) and second (45a, 51a) sides forming a compound angle (fig. 2) between the shank (23) and an apex (40) at the second end (fig. 1; opposite 22),
the compound angle (fig. 2) being formed by a body portion (51, 51a) extending along the first (45, 51) and second (45a, 51a) sides from the shank (23) to an intersection (35, 35a), and a crest portion (45, 45a) extending along the first (45, 51) and second (45a, 51a) sides from the intersection (35, 35a) to the apex (40),
wherein
the first (51) and second (51a) sides in the body portion (51, 51a) form a body angle (fig. 2) with respect to each other,
the first (45) and second (45a) sides in the crest portion (fig. 2) form a crest angle (fig. 2) with respect to each other, and
the crest angle (fig. 2) is greater than the body angle (fig. 2).

Regarding claim 5, Pritchard discloses the fastener of claim 1, wherein the thread (fig. 1; 23) extends from the first end (fig. 1; 22, head end) to the second end (fig. 1; opposite 22).

Regarding claim 6, Pritchard discloses the fastener of claim 1, wherein the second end (fig. 1; opposite 22) is flat (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (USPAP 2015/0023761 A1).

Regarding claim 2, Pritchard discloses the fastener of claim 1, except for wherein the crest angle (fig. 2) is about two times the body angle (fig. 2).
	However, it would have been an obvious matter of design choice wherein the crest angle is about two times the body angle, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Pritchard.

Regarding claim 3, Pritchard discloses the fastener of claim 1, except for wherein the crest angle (fig. 2) is between 90 degrees and 140 degrees.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the crest angle is between 90 degrees and 140 degrees limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 4, Pritchard discloses the fastener of claim 1, except for wherein the base angle (fig. 2) is between 30 degrees and 80 degrees.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the base angle is between 30 degrees and 80 degrees limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 7, Pritchard discloses the fastener of claim 1, except for wherein the second end (fig. 1; opposite 22) is a tip.
	However, it would have been an obvious matter of design choice wherein the second end is a tip, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Pritchard.	

Regarding claim 8, Pritchard discloses the fastener of claim 1, except for wherein the shank (23) has at least one lobe.
	However, it would have been an obvious matter of design choice wherein the shank has at least one lobe, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Pritchard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd